PROMISSORY NOTE




$250,000
July 22, 2011



FOR VALUE RECEIVED, the undersigned, iSecureTrac Corp. (“iSecureTrac”), a
Delaware corporation (herein called “Borrower”), whose address is 5078 South
111th Street, Omaha, Nebraska  68137, hereby promises to pay to the order of
Crestpark LP, Inc., a Delaware corporation (herein called “Lender”), the
principal sum of Two Hundred Fifty Thousand Dollars ($250,000) or so much
thereof as may be advanced and outstanding hereunder, with interest on the
unpaid balance thereof from date of advancement until maturity at the rate or
rates hereinafter provided, both principal and interest payable as hereinafter
provided in lawful money of the United States of America at the offices of
Lender at c/o Sammons Corporation, 5949 Sherry Lane, Suite 1900, Dallas,
Texas  75225, or at such other place as from time to time may be designated by
the holder of this Note or in such other form as Lender may designate or
consent.


As used in this Note, the following terms shall have the meanings indicated
opposite them:


“Advance Request Form.”  The Advance Request Form means a certificate,
substantially in the form of Exhibit A attached hereto, properly completed and
signed by the Borrower requesting an advance, providing notice of a borrowing.


“Applicable Rate.”  The Applicable Rate shall be twelve percent (12%) per annum.


“Default Rate.”  The Default Rate shall be the Maximum Rate per annum.


“Loan.”  The $250,000 loan to be made to Borrower by Lender which is evidenced
hereby.


“Material Adverse Effect.”  Material Adverse Effect means, at any time, (a) a
material adverse effect or change on the business, assets, properties,
liabilities, results of operations, condition (financial or otherwise),
prospects or solvency of the Borrower and its subsidiaries, taken as a whole;
(b) a material adverse effect or change on the ability of Borrower to perform
its material obligations under this Note; or (c) an adverse effect or change on
the legality, binding effect or enforceability of any material provision of this
Note or affecting in any material respect the rights and remedies of the Lender
thereunder.


“Maturity Date.”  The Maturity Date shall be September 20, 2011.


“Maximum Rate.”  The maximum interest rate permitted under applicable law.


PROMISSORY NOTE – Page 1
 
 
 

--------------------------------------------------------------------------------

 

 


“Principal Amount.”  That portion of the Loan evidenced hereby as is from time
to time outstanding.


Borrower shall have the right to prepay this Note, in whole or in part, without
premium or penalty upon written notice thereof given to Lender at least five (5)
days prior to the date to be fixed therein for prepayment, and upon the payment
of all accrued and unpaid interest on the amount prepaid (and any interest which
has accrued at the Applicable Rate, if applicable, and other sums that may be
payable hereunder) to the date so fixed.


As herein provided the unpaid Principal Amount of this Note (or portions
thereof) from time to time outstanding shall bear interest prior to maturity at
the Applicable Rate, provided that in no event shall the Applicable Rate exceed
the Maximum Rate.


The Principal Amount and all accrued but unpaid interest thereon shall be due
and payable on the Maturity Date.  Upon request by Borrower, Lender, in its sole
and absolute discretion, may extend the Maturity Date for an additional thirty
(30) days, provided that no default or Material Adverse Effect shall have
occurred and be continuing or would result from, or after giving effect to, such
extension, and further provided that Lender shall have received such additional
assurances, certifications and documents from Borrower, as Lender shall
reasonably require.


Lender agrees to make one or more advances to Borrower from time to time from
the date hereof in an aggregate principal amount up to, but not exceeding, Two
Hundred Fifty Thousand Dollars ($250,000).  Amounts borrowed and prepaid may not
be reborrowed.  Each borrowing shall be made upon the Borrower’s irrevocable
notice to the Lender.  Each such notice must be received by the Lender not later
than 2:00 p.m. three (3) business days prior to the requested date of any
borrowing.  Each such notice must be made in writing by delivery to the Lender
of an Advance Request Form, appropriately completed and signed by the
Borrower.  Each Advance Request Form shall specify (i) the requested date of the
borrowing (which shall be a business day), and (ii) the principal amount to be
borrowed.  No more than one advance may be requested during any calendar week
and advances shall be in a minimum amount of Fifty Thousand Dollars ($50,000) or
such lesser amount that exhausts any remaining availability under this Note.


The obligation of the Lender to make any advance hereunder is subject to the
following additional conditions precedent:  (i) The Lender shall have received
an Advance Request Form in accordance with the terms set forth herein which
shall be appropriately executed by authorized officers of Borrower; and (ii) No
default or Material Adverse Effect shall have occurred and be continuing or
would result from, or after giving effect to, such advance.


PROMISSORY NOTE – Page 2
 
 
 

--------------------------------------------------------------------------------

 

 


All interest accruing under this Note shall be calculated on the basis of a
360-day year applied to the actual number of days in each month.  The Borrower
shall make each payment which it owes hereunder not later than twelve o’clock,
noon, Dallas, Texas time, on the date such payment becomes due and payable (or
the date any voluntary prepayment is made), in immediately available funds.  Any
payment received by the Lender after such time will be deemed to have been made
on the next following business day.  As used herein, the term “business day”
shall mean a day on which commercial banks are open for business with the public
in Dallas, Texas.


Notwithstanding anything to the contrary contained in this Note, at the option
of the holder of this Note and upon notice to the Borrower at any time after the
occurrence of a default hereunder, from and after such notice and during the
continuance of such default, the unpaid principal of this Note from time to time
outstanding and all past due interest shall, to the extent permitted by
applicable law, bear interest at the Default Rate, provided that in no event
shall such interest rate be more than the Maximum Rate.


Lender and Borrower intend in the execution of this Note and all other
instruments now or hereafter securing this Note to contract in strict compliance
with applicable usury law.  In furtherance thereof, Lender and Borrower
stipulate and agree that none of the terms and provisions contained in this
Note, or in any other instrument executed in connection herewith, shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate; neither Borrower nor
any guarantor, endorsers or other parties now or hereafter becoming liable for
payment of this Note shall ever be obligated or required to pay interest on this
Note at a rate in excess of the Maximum Rate that may be lawfully charged under
applicable law, and the provisions of this paragraph shall control over all
other provisions of this Note and any other instruments now or hereafter
executed in connection herewith which may be in apparent conflict
herewith.  Lender, including each holder of this Note, expressly disavows any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of this Note is accelerated.  If the maturity of this
Note shall be accelerated for any reason or if the Principal Amount is paid
prior to the end of the term of this Note, and as a result thereof the interest
received for the actual period of existence of the Loan exceeds the amount of
interest that would have accrued at the Maximum Rate, the Lender or other holder
of this Note shall, at its option, either refund to Borrower the amount of such
excess or credit the amount of such excess against the Principal Amount and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest.  In the event that Lender or
any other holder of this Note shall contract for, charge or receive any amounts
and/or any other thing of value which are determined to constitute interest
which would increase the effective interest rate on this Note to a rate in
excess of that permitted to be charged by applicable law, all such sums
determined to constitute interest in excess of the amount of interest at the
lawful rate shall, upon such determination, at the option of the Lender or other
holder of this Note, be either immediately returned to Borrower or credited
against the Principal Amount, in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be
inapplicable.  By execution of this Note, Borrower acknowledges that it believes
the Loan evidenced by this Note to be non-usurious and agrees that if, at any
time, Borrower should have reason to believe that the Loan is in fact usurious,
it will give the Lender or other holder of this Note notice of such condition
and Borrower agrees that the Lender or other holder shall have ninety (90) days
in which to make appropriate refund or other adjustment in order to correct such
condition if in fact such exists.  The term “applicable law” as used in this
Note shall mean the laws of the state of Texas or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.


PROMISSORY NOTE – Page 3


 
 

--------------------------------------------------------------------------------

 


Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Borrower and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the Lender or other
holder of this Note in addition to the principal and interest due and payable
hereon reasonably attorney’s and collection fees.


Borrower and all endorsers, guarantors and sureties of this Note and all other
persons obligated or to become obligated on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
protest and notice of protest, diligence in collecting, and the bringing of suit
against any other party, and agree to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after maturity.


The Borrower hereby unconditionally and irrevocably remises, acquits, and fully
and forever releases and discharges the Lender and all respective affiliates and
subsidiaries of the Lender, their respective officers, servants, employees,
agents, predecessors, attorneys, advisors, parents, subsidiaries, equity
interest holders, loan participants, principals, directors and shareholders, and
their respective heirs, legal representatives, successors and assigns
(collectively, the “Released Lender Parties”) from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the “Borrower Claims”) of any nature whatsoever, whether not
known, suspected or claimed, whether arising under common law, in equity or
under statute, which the Debtor ever had or now has against the Released Lender
Parties.  The Borrower covenants and agree never to commence, voluntarily aid in
any way, prosecute or cause to be commenced or prosecuted against any of the
Released Lender Parties any action or other proceeding based upon any Borrower
Claim.


THIS NOTE AND THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO TEXAS’ PRINCIPLES OF CONFLICTS
OF LAW) AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN SUCH
STATE.  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER HEREBY AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS (OR SUCH OTHER
COUNTY IN TEXAS) MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS OF BORROWER CONTAINED HEREIN, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN
SO MAILED.


PROMISSORY NOTE – Page 4


 
 

--------------------------------------------------------------------------------

 






BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY THE HOLDER OF THIS NOTE IN CONNECTION WITH
THE LOAN, ANY AND EVERY RIGHT IT MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) A TRIAL
BY JURY, (III) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COMPULSORY
COUNTERCLAIM), AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.  Nothing herein contained shall prevent or prohibit
Borrower from instituting or maintaining a separate action against the holder of
this Note with respect to any asserted claim.


NO ORAL AGREEMENTS.  THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS RELATED THERETO
EMBODY THE FINAL, ENTIRE AGREEMENT OF BORROWER AND LENDER AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF BORROWER AND LENDER.  THERE ARE NO ORAL
AGREEMENTS BETWEEN BORROWER AND LENDER.  THE PROVISIONS OF THIS NOTE AND THE
LOAN DOCUMENTS RELATED THERETO MAY BE AMENDED OR REVISED ONLY BY A WRITTEN
INSTRUMENT SIGNED BY THE BORROWER AND LENDER.


PROMISSORY NOTE – Page 5
 
 
 
 

--------------------------------------------------------------------------------

 

 
Signed as of the _____ day of July, 2011.



 
BORROWER:
       
ISECURETRAC CORP., a Delaware
corporation
                   
By:
      
Peter A. Michel
 
Its:
Chief Executive Officer



PROMISSORY NOTE – Page 6
 
 
 

--------------------------------------------------------------------------------

 





EXHIBIT A


ADVANCE REQUEST FORM




To:
Crestpark LP, Inc.
 
c/o Sammons Corporation
 
5949 Sherry Lane, Suite 1900
 
Dallas, Texas  75225
 
Attention:  ________________________



Gentlemen:


The undersigned are officers of iSecureTrac Corp., a Delaware corporation (the
“Borrower”), and are authorized to make and deliver this certificate pursuant to
that certain Promissory Note dated as of July ____, 2011, by and between the
Borrower and Crestpark LP, Inc. (the “Note”).  All terms defined in the Note
shall have the same meaning herein.  Borrower hereby requests an advance (the
“Requested Advance”) in accordance with the Note.


In connection with the foregoing and pursuant to the terms and provisions of the
Note, the undersigned hereby certify that the following statements are true and
correct:


(i)           No default or Material Adverse Effect exists, has occurred and is
continuing or would result from the Requested Advance.


(ii)           The amount of the Requested Advance, when added to the principal
amount of all prior Requested Advances, will not exceed the amount of $250,000.


(iii)           All information supplied below is true, correct, and complete as
of the date hereof.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Advance Request Form – Page 1
 
 
 
 

--------------------------------------------------------------------------------

 

 
ADVANCE REQUEST INFORMATION





 
(a)
Amount of Note
 
$
250,000
             
(b)
Principal Amount of Prior Requested Advances
 
$
               
(c)
Net availability for the Requested Advance
 
$
     
shall be equal to (i) line (a) minus (ii) line (b)
                   
(d)
Amount of Requested Advance
 
$
               
(e)
Date of Requested Advance
     






 
BORROWER:
       
ISECURETRAC CORP.
                   
By:
   
Name:
   
Title:
Chief Executive Officer
                   
By:
   
Name:
   
Title:
Chief Financial Officer









Dated as of:
 ____________________________
   
[Insert date of Requested Advance]
 



Advance Request Form – Page 2

